PER CURIAM: *
The Federal Public Defender appointed to represent Timothy Don Law has moved for leave to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Law has not filed a response. We have reviewed counsel’s motion and concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. See United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016). Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.